IN THE COURT OF APPEALS OF TENNESSEE

                                AT KNOXVILLE
                                                              FILED
                                                               March 27, 1998

                                                             Cecil Crowson, Jr.
                                                              Appellate C ourt Clerk



CASA JUVE NILE SERVICES A SSOC.,) C/A NO. 03A01-9708-JV-00368
INC.,                                  )
and                                    ) HAMBLEN JUVENILE
TN DEPT. OF CHILDREN’S                 )
SERVICES,                              ) HON. MINDY NORTO N SEALS,
                                       ) JUDGE
      Petitioners-Appellees,           )
                                       )
v.                                     )
                                       )
CAROL ANN MUSICK,                      )
                                       )
      Defend ant-App ellant,           )
                                       )
IN THE MATTER O F:                     )
George Patrick Musick, d/o/b: 09/25/86 )
Charlotte Dean Musick, d/o/b: 11/09/90 )
Kathy Mary Musick, d/o/b: 05/14/94     )
                                       ) AFFIRMED
All Children Under Eighteen Years of   ) AND
Age.                                   ) REMANDED




JOHN KNO X WA LKUP , Attorney General and R eporter,
and
DOU GLAS EARL DIMO ND, Assistant A ttorney General, Nashville, for Petitioner-
Appellee Tennessee Department of Children’s Services.


EDW ARD KER SHA W, LE ONA RD & KER SHA W, Gree neville, for D efendan t-
Appellan t.




                                  O P I N IO N


                                                      Franks, J.

            In this action to terminate the parental rights of Carol Ann Musick, the
Trial Judge found that Musick had abandoned her children and she had not complied

with her plan of care and responsibilities. Musick has appealed.

               A groun d for termin ation of pa rental rights, ab andonm ent, is found in

Tennessee Code Annotated §36-1-113(g)(1), and abandonment is defined as a parent

who has either wilfully failed to visit or wilfully failed to support a child within four

consecutive months immediately preceding the filing of an action to terminate parental

rights. T.C.A. §36-1-10 2(1)(a)(I).

               The othe r ground f ound by the T rial Judge to te rminate pa rental rights

was sub stantial non-c omplianc e by the paren t with the state ment of re sponsibilities in

a perm anenc y plan or p lan of c are as p rovide d by the C ode. T .C.A. § 36-1-1 13(g)(2 ).

               Our review of the Trial Court’s findings is de novo and we affirm the

termination if the statutory ground for termination is established by clear and

convincing evidence.

               It is unnecessary for us to consider both grounds, since we conclude

there is clear and convincing evidence that the mother had abandoned the children

within the meaning of the statutory ground for terminating parental rights on

abandonment. The mother conceded that for at least one year prior to the filing of the

petition, she had not visited with her children. Her excuse was that she could not

obtain transportation or did not schedule visits. The reasons given for not visiting the

children are not suppo rted in the record. For a substan tial part of this time, Musick’s

boyfriend, as w ell as his neice , provided h er with trans portation. Th ere was p ublic

transportation available, and transportation was available through the auspices of the

Department. She did not avail herself of any of these services to visit her children.

               Accord ingly, we affirm the judgm ent of the T rial Court an d remand with

cost of the a ppeal asses sed to the ap pellant.


                                               2
                              __________________________
                              Herschel P. Franks, J.

CONCUR:




___________________________
Don T. McM urray, J.




___________________________
Charles D. Susano, Jr., J.




                              3